Exhibit 10.1

 

FIRST AMENDMENT TO
AMENDED AND RESTATED
CREDIT AGREEMENT AND CONSENT

 

This First Amendment to Credit Agreement and Consent (“Amendment”), dated as of
January 8, 2016, is made by and among BANK OF AMERICA, N.A., as Administrative
Agent (in such capacity, “Administrative Agent”), the Lenders (as defined in the
Credit Agreement), and ALLIED MOTION TECHNOLOGIES INC. (“Allied Inc.”) and
ALLIED MOTION TECHNOLOGIES B.V. (“Allied B.V.” and collectively with Allied
Inc., the “Borrowers”).

 

Statement of the Premises

 

The Administrative Agent, the Lenders and the Borrowers have previously entered
into an Amended and Restated Credit Agreement dated as of April 29, 2015 (as
amended, the “Credit Agreement”).  All capitalized terms not otherwise defined
in this Amendment have the meanings given them in the Credit Agreement.

 

The Borrowers have advised the Administrative Agent that Allied B.V. has entered
into a letter of intent to acquire all of the capital stock of Heidrive GmbH for
a purchase price of approximately Twenty-Three Million Euro (€23,000,000) (the
“Acquisition”).

 

Borrowers have requested the consent of the Administrative Agent and the Lenders
to the Acquisition, and requested that the Lenders increase the Aggregate
Revolving Loan Commitments to Thirty Million Dollars ($30,000,000) to fund a
portion of the purchase price of the Acquisition.

 

The Borrowers have also requested that the Administrative Agent and the Lenders
agree to amend certain other terms set forth in the Credit Agreement.

 

The Administrative Agent and the Lenders have agreed to (a) consent to the
Acquisition, (b) increase the Aggregate Revolving Loan Commitments and (c) amend
certain other provisions of the Credit Agreement, each on the terms and
conditions set forth herein.

 

Accordingly, for good and valuable consideration, the Administrative Agent, the
Borrowers and the Lenders agree as follows:

 

Agreement

 

1.                                      Defined Terms.  Capitalized terms used
and not otherwise defined herein shall have the meanings ascribed to such terms
in the Credit Agreement.

 

2.                                      Consent.

 

(a)                                 Effective upon the satisfaction of all
conditions specified in Section 2(b) and Section 5 hereof, the Administrative
Agent and the Lenders hereby consent to the Acquisition (“Consent”), as follows:

 

--------------------------------------------------------------------------------


 

(i)                                     Limitation on Consent.  The foregoing
consent is only applicable and shall only be effective in the specific instance
and for the specific purpose for which made, is expressly limited to the facts
and circumstances referred to herein, and shall not operate as (i) a waiver of,
or consent to noncompliance with any other provision of the Credit Agreement or
any other Loan Document, (ii) a waiver of any right, power or remedy of the
Administrative Agent or any Lender under the Credit Agreement or any Loan
Document, or (iii) a waiver of or consent to any Event of Default or Default
under the Credit Agreement or any Loan Document.

 

(ii)                                  Acquisition Basket.  The Administrative
Agent, the Borrowers and the Lenders acknowledge that the aggregate
consideration paid for the Acquisition shall not reduce the $10,000,000 maximum
aggregate consideration which the Borrowers may pay for acquisitions during the
term of the Credit Agreement permitted under Section 7.02(e)(v) of the Credit
Agreement, as amended by this Amendment.

 

(b)                                 The effectiveness of this Consent shall be
conditioned upon the satisfaction of the following conditions precedent:

 

(i)                                     Acquisition Documents.  The Borrowers
shall have delivered to the Administrative Agent a true, complete and correct
copy of the stock purchase agreement executed in connection with the Acquisition
(including the Exhibits and Schedules thereto) and any other documents relating
to the Acquisition as the Administrative Agent shall request, which requested
documents shall be in form and substance satisfactory to the Administrative
Agent.

 

(ii)                                  No Events of Default.  There is, as of the
date of consummation of the Acquisition, no event or condition which constitutes
an Event of Default under any of the Loan Documents or which, with notice and/or
the passage of time, would constitute an Event of Default.

 

(iii)                               Representations and Warranties.  The
representations and warranties of each Borrower set forth in Article 5 of the
Credit Agreement are true and correct on and as of the date of consummation of
the Acquisition with the same force and effect as if made on and as of such
date, except that Borrower had advised the Administrative Agent that certain
changes will be needed to Schedules 5.17, 5.18 and 5.21 to the Credit Agreement,
Borrower will notify the Administrative Agent in writing of such changes within
thirty (30) days of the date of this Amendment.

 

3.                                      Amendments.  Effective upon the
satisfaction of all conditions specified in Section 2(b) and Section 5 hereof,
the Credit Agreement is hereby amended as follows:

 

(a)                                 Section 1.1 of the Credit Agreement
(entitled “Defined Terms”) is amended to add the following new definitions in
the appropriate alphabetical order:

 

“Heidrive” - Heidrive GmbH, a German corporation.

 

(b)                                 Section 1.1 of the Credit Agreement
(entitled “Defined Terms”) is further amended so that the following terms are
amended and restated as follows:

 

“Aggregate Revolving Loan Commitments” means the Revolving Loan Commitments of
the Lenders which shall be in the amount of $30,000,000 or the Alternative
Currency Equivalent thereof.

 

2

--------------------------------------------------------------------------------


 

“Foreign Revolving Sublimit” means $25,000,000 or the Alternative Currency
Equivalent thereof, as may be adjusted from time to time at the discretion of
the Administrative Agent, upon request of the Borrowers.

 

“Pledge Agreements” means collectively, the pledge agreements between the Loan
Parties (or any of them) and the Administrative Agent pursuant to which any Loan
Party pledges any stock, other equity interests or intercompany notes held by
it, including, without limitation, those certain Pledge Agreements dated as of
October 18, 2013 by the Company and Allied B.V. to the Administrative Agent, and
the Pledge Agreement to be provided by Allied B.V. to Lender on or before
March 31, 2016, as any of the foregoing may be amended, restated, replaced or
assigned from time to time.

 

(c)                                  Section 7.01 of the Credit Agreement
(entitled “Liens”) is amended so that subsection (j) thereof is deleted.

 

(d)                                 Section 6.11 of the Credit Agreement
(entitled “Use of Proceeds”) is amended and restated to read as follows:

 

6.11                        Use of Proceeds.  Use the proceeds of the Credit
Extensions for general corporate purposes, including working capital, capital
expenditures and other lawful corporate purposes, and for Allied B.V. to acquire
all of the shares of capital stock of Heidrive.

 

(e)                                  Section 7.03 of the Credit Agreement
(entitled “Indebtedness”) is amended by (i) deleting the word “and” at the end
of subsection (h), (ii) replacing the period at the end of subjection (i) with
“and”, and (iii) adding the following new subsection (j):

 

(j)                                    Indebtedness consisting of bank
guarantees or letters of credit issued by one or more Lenders for the account of
a Foreign Subsidiary of a Loan Party in an aggregate amount not to exceed
$500,000 at any one time.

 

(f)                                   Section 8.01 of the Credit Agreement
(entitled “Events of Default”) is amended so that the following new
subsection (n) is added thereto:

 

(n)                                 Heidrive Pledge.  Allied B.V. fails to
deliver to the Administrative Agent, for the benefit of the Lenders on or before
April 10, 2016, a first ranking share pledge agreement (or comparable agreement
sufficient under the laws of Germany) over all shares of capital stock of

 

3

--------------------------------------------------------------------------------


 

Heidrive, together with (i) original share certificates of Heidrive duly
endorsed in blank if delivery of such share certificates is required to perfect
the Lenders’ pledge and security interest on the shares of Heidrive and (ii) an
opinion of counsel in form satisfactory to the Administrative Agent with respect
to the enforceability of such share pledge agreement.

 

(g)                                  Schedule 2.1 to the Credit Agreement
(entitled “Commitments/Applicable Percentages”) is deleted and replaced with
Schedule 2.1 to this Amendment.

 

(h)                                 Schedule 5.13 to the Credit Agreement
(entitled “Subsidiaries; Other Equity Investments”) is deleted and replaced with
Schedule 5.13 to this Amendment.

 

4.                                      Representations and Warranties.  Each
Borrower makes the following representations and warranties to the
Administrative Agent and the Lenders which shall be deemed to be continuing
representations and warranties so long as any Obligations, including
indebtedness of either Borrower to Administrative Agent or the Lenders arising
under the Credit Agreement or any Loan Documents, remain unpaid:

 

(a)                                 Authorization.  Each Borrower has full power
and authority to execute, deliver and perform this Amendment,  which has been
duly authorized by all proper and necessary action.  The execution and delivery
of this Amendment by each Borrower will not violate the provisions of, or cause
a default under, either Borrower’s Organizational Documents or any agreement to
which such Borrower is a party or by which it or its assets are bound.

 

(b)                                 Binding Effect.  This Amendment has been
duly executed and delivered by each Borrower and constitutes the legal, valid
and binding obligation of each Borrower enforceable in accordance with its
terms, except as enforceability may be limited by applicable Debtor Relief Laws
and laws affecting Creditor’s rights generally.

 

(c)                                  Consents; Governmental Approvals.  No
consent, approval or authorization of, or registration, declaration or filing
with, any governmental body or authority or any other party is required in
connection with the valid execution, delivery or performance of this Amendment
or any other document executed and delivered herewith or in connection with any
other transactions contemplated hereby.

 

4

--------------------------------------------------------------------------------


 

(d)                                 No Events of Default.  There is, on the date
hereof, no event or condition which constitutes an Event of Default under any of
the Loan Documents or which, with notice and/or the passage of time, would
constitute an Event of Default.

 

(e)                                  No Material Misstatements.  Neither this
Amendment nor any document delivered to the Administrative Agent or the Lenders
by or on behalf of either Borrower to induce the Administrative Agent and the
Lenders to enter into this Amendment or otherwise in connection with this
Amendment contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements herein or therein not misleading
in light of the circumstances in which they were made.

 

(f)                                   Credit Agreement.  The representations and
warranties of each Borrower set forth in Article 5 of the Credit Agreement are
true and correct on and as of the date hereof with the same force and effect as
if made on and as of such date, subject, however to the exceptions set forth in
Section 4.02(a) of the Credit Agreement.

 

5.                                      Conditions of Effectiveness.  This
Amendment shall become effective when and only when the Administrative Agent
shall have received counterparts of this Amendment executed by the Borrowers,
the Administrative Agent and the Lenders and the following conditions shall have
been fulfilled:

 

(a)                                 Authorization.  Each Borrower shall have
taken appropriate action to authorize the execution and delivery of this
Amendment, and the taking of all action called for by this Amendment.

 

(b)                                 Senior Subordinated Note Purchase
Agreement.  The Borrowers shall have entered into an amendment to the Senior
Subordinated Note Purchase Agreement in form and substance satisfactory to the
Administrative Agent, pursuant to which the Senior Subordinated Note Holders
consent to the Acquisition and the increase in the Aggregate Revolving Loan
Commitments.

 

(c)                                  Subordination Agreement.  The Senior
Subordinated Note Holders, the Administrative Agent and the Borrower shall have
entered into an amendment to the Subordination Agreement in form and content
satisfactory to the Administrative Agent.

 

(d)                                 Upfront Fee.  Borrowers shall have paid to
the Administrative Agent, for the ratable benefit of the Lenders, an upfront fee
of $22,500.

 

6.                                      Reference to and Effect on Loan
Documents.

 

(a)                                 Upon the effectiveness hereof, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein,” or words of like import, and each reference in the Loan Documents to
the Credit Agreement shall mean and be a reference to the Credit Agreement as
amended by this Amendment.

 

(b)                                 The Credit Agreement, as amended by this
Amendment, represents the entire understanding and agreement between the parties
hereto with respect to the subject matter hereof.  This Amendment supersedes all
prior negotiations and any course of dealing between

 

5

--------------------------------------------------------------------------------


 

the parties with respect to the subject matter hereof.  This Amendment shall be
binding upon each Borrower and its successors and assigns, and shall inure to
the benefit of, and be enforceable by, the Administrative Agent, the Lenders and
each of their successors and assigns.  The Credit Agreement, as amended hereby,
is in full force and effect and, as so amended, is hereby ratified and
reaffirmed in its entirety.  Each Borrower acknowledges and agrees that the
Credit Agreement (as amended by this Amendment) and all other Loan Documents to
which such Borrower is a party are in full force and effect, that such
Borrower’s obligations thereunder and under this Amendment are its legal, valid
and binding obligations, enforceable against it in accordance with the terms
thereof and hereof, and that such Borrower has no defense, whether legal or
equitable, setoff or counterclaim to the payment and performance of such
obligations.

 

(c)                                  Each Guarantor signing below acknowledges
and agrees that each Security Document to which it is a party is in full force
and effect, that such Guarantor’s obligations under such Security Documents are
its legal, valid and binding obligations, enforceable against it in accordance
with the terms thereof, that such Guarantor has no defense, whether legal or
equitable, setoff or counterclaim to the payment and performance of such
obligations and that all Obligations, guaranteed or secured, thereby include,
without limitation, the Revolving Loans, as increased pursuant to this
Amendment.

 

(d)                                 Except as specifically set forth in this
Amendment, the execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders under the Credit Agreement, nor constitute a waiver of any provision
of the Credit Agreement.

 

7.                                      Costs and Expenses.  Borrowers agree to
pay on demand all costs and expenses of the Administrative Agent and the Lenders
in connection with the preparation, execution and delivery of this Amendment,
including the fees and out-of-pocket expenses of counsel for the Administrative
Agent and the Lenders.

 

8.                                      Governing Law.  This Amendment shall be
governed and construed in accordance with the laws of the State of New York
without regard to any conflicts-of-laws rules which would require the
application of the laws of any other jurisdiction.

 

9.                                      Headings.  Section headings in this
Amendment are included herein for convenience of reference only and shall not
constitute a part of this Amendment for any other purpose.

 

10.                               Execution in Counterparts.  This Amendment may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which when taken together shall constitute
but one and the same document.

 

[Signature Page Follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective representatives thereunto duly authorized, as of the date
first above written.

 

 

ALLIED MOTION TECHNOLOGIES INC.

 

 

 

 

 

By:

/s/ Michael R. Leach

 

Name:

Michael R. Leach

 

Title:

Chief Financial Officer

 

 

 

 

 

ALLIED MOTION TECHNOLOGIES B.V.

 

 

 

 

 

By:

/s/ Harry Cloos

 

Name:

Harry Cloos

 

Title:

Director

 

 

Accepted and Agreed to by each of the following

Guarantors as of this 8th day of January, 2016

 

ALLIED MOTION DORDRECHT B.V. (formerly

 

known as Precision Motor Technology B.V.)

 

 

 

By:

/s/ Harry Cloos

 

Name:

Harry Cloos

 

Title:

Director, Allied Motion Technologies B.V.

 

 

 

ALLIED MOTION STOCKHOLM AB

 

 

 

By:

/s/ Susan M. Chiarmonte

 

Name:

Susan M. Chiarmonte

 

Title:

Authorized Person

 

 

 

GLOBE MOTORS PORTUGAL MATERIAL

 

ELÉCTRICO PARA A INDÚSTRIA

 

AUTOMÓVEL, LDA.

 

 

 

By:

/s/ Steven McHenry

 

Name:

Steven McHenry

 

Title:

Manager

 

 

[Signature Page to First Amendment to

Amended and Restated Credit Agreement and Consent]

 

--------------------------------------------------------------------------------


 

EMOTEQ CORPORATION

 

 

 

By:

/s/ Michael R. Leach

 

Name:

Michael R. Leach

 

Title:

Vice President

 

 

 

MOTOR PRODUCTS CORPORATION

 

 

 

By:

/s/ Michael R. Leach

 

Name:

Michael R. Leach

 

Title:

Vice President

 

 

 

AMOT I, INC.

 

 

 

By:

/s/ Michael R. Leach

 

Name:

Michael R. Leach

 

Title:

Vice President

 

 

 

AMOT II, INC.

 

 

 

By:

/s/ Michael R. Leach

 

Name:

Michael R. Leach

 

Title:

Vice President

 

 

 

AMOT III, INC.

 

 

 

By:

/s/ Michael R. Leach

 

Name:

Michael R. Leach

 

Title:

Vice President

 

 

 

STATURE ELECTRIC, INC.

 

 

 

By:

/s/ Michael R. Leach

 

Name:

Michael R. Leach

 

Title:

Vice President

 

 

[Signature Page to First Amendment to

Amended and Restated Credit Agreement and Consent]

 

--------------------------------------------------------------------------------


 

GLOBE MOTORS, INC.

 

 

 

 

By:

/s/ Michael R. Leach

 

Name:

Michael R. Leach

 

Title:

Vice President

 

 

 

 

ALLIED MOTION CONTROL CORPORATION

 

 

 

 

By:

/s/ Michael R. Leach

 

Name:

Michael R. Leach

 

Title:

Vice President

 

 

[Signature Page to First Amendment to

Amended and Restated Credit Agreement and Consent]

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

BANK OF AMERICA, N.A., AS

 

ADMINISTRATIVE AGENT

 

 

 

 

 

By:

/s/ Thomas C. Strasenburgh

 

Name:

Thomas C. Strasenburgh

 

Title:

Senior Vice President

 

[Signature Page to First Amendment to

Amended and Restated Credit Agreement and Consent]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

BANK OF AMERICA, N.A., AS A LENDER,

 

L/C ISSUER

 

 

 

 

 

By:

/s/ Thomas C. Strasenburgh

 

Name:

Thomas C. Strasenburgh

 

Title:

Senior Vice President

 

[Signature Page to First Amendment to

Amended and Restated Credit Agreement and Consent]

 

--------------------------------------------------------------------------------


 

 

MANUFACTURERS AND TRADERS TRUST COMPANY

 

 

 

 

 

By:

/s/ Ross Comarratta

 

Name:

Ross Comarratta

 

Title:

VP

 

[Signature Page to First Amendment to

Amended and Restated Credit Agreement and Consent]

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Shaun Mallen

 

Name:

Shaun Mallen

 

Title:

Vice President

 

[Signature Page to First Amendment to

Amended and Restated Credit Agreement and Consent

 

--------------------------------------------------------------------------------


 

Section 2.01

 

Commitments/Applicable Percentages

 

 

 

Revolver (USD)

 

Term Loan (USD)

 

Institution

 

Holdings

 

% Holdings

 

Holdings

 

% Holdings

 

Bank of America

 

12,000,000.00

 

40.00

 

14,107,500.00

 

38.00

 

HSBC Bank USA, National Association

 

12,000,000.00

 

40.00

 

17,820,000.00

 

48.00

 

Manufacturers and Traders Trust Company

 

6,000,000.00

 

20.00

 

5,197,500.00

 

14.00

 

 

 

30,000,000.00

 

100.00

 

37,125,000.00

 

100.00

 

 

--------------------------------------------------------------------------------


 

Schedule 5.13

 

Subsidiaries; Other Equity Investments

 

Name

 

Percentage
Equity

 

Record Owner

Allied Motion Industrial Automation, Inc.

 

100%

 

Allied Motion Systems Corporation

Allied Motion Systems Corporation

 

100%

 

Allied Motion Technologies Inc.

Allied Motion Process Instrumentation Corporation

 

100%

 

Allied Motion Technologies Inc.

Computer Optical Products, Inc.

 

100%

 

Allied Motion Control Corporation

Emoteq Corporation

 

100%

 

Allied Motion Control Corporation

Motor Products Corporation

 

100%

 

Allied Motion Control Corporation

Motor Products Ohio Corporation

 

100%

 

Allied Motion Control Corporation

Allied Motion Control Corporation

 

100%

 

Allied Motion Technologies Inc.

Allied Motion Canada Inc.

 

100%

 

Allied Motion Technologies Inc.

Östergrens Elmotor GmbH

 

100%

 

Allied Motion Stockholm AB

Allied Motion Ferndown Limited

 

100%

 

Allied Motion Stockholm AB

Allied Motion Stockholm AB

 

100%

 

Allied Motion Technologies B.V.

Allied Motion Technologies B.V.

 

100%

 

Allied Motion Technologies Inc.

Allied Motion Changzhou Motor Company Ltd

 

100%

 

Allied Motion Asia Holdings Limited

Allied Motion Changzhou Trading Company Ltd

 

100%

 

Allied Motion Asia Holdings Limited

Allied Motion Asia Holdings Limited

 

100%

 

Allied Motion Dordrecht B.V.

Allied Motion Dordrecht B.V.

 

100%

 

Allied Motion Technologies B.V.

Globe Motors de Mexico, SA de C.V.

 

99.98%

 

Globe Motors, Inc.

Globe Motors de Mexico, SA de C.V.

 

.02%

 

Allied Motion Control Corporation

Globe Motors Portugal Material Electrico, Lda.

 

99.989%

 

Allied Motion Dordrecht B.V.

Globe Motors Portugal Material Electrico, Lda.

 

.011%

 

Allied Motion Control Corporation

Stature Electric, Inc.

 

50%

 

AMOT II, Inc.

 

--------------------------------------------------------------------------------


 

Name

 

Percentage
Equity

 

Record Owner

Statute Electric, Inc.

 

50%

 

AMOT III, Inc.

AMOT II, Inc.

 

100%

 

AMOT I, Inc.

AMOT III, Inc.

 

100%

 

AMOT I, Inc.

AMOT I, Inc.

 

100%

 

Allied Motion Technologies Inc.

Globe Motors Inc.

 

100%

 

Allied Motion Technologies Inc.

As of the date of the acquisition thereof

Heidrive GmbH

 

100%

 

Allied Motion Technologies B.V.

 

--------------------------------------------------------------------------------